Citation Nr: 0623398	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  03-13 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for residuals of an injury 
of the right ring finger.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran, who had active service from July 1980 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  In January 2005, the Board remanded this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The Board's prior remand noted the following.  The veteran 
was provided a VA general medical examination in January 2002 
in connection with his claim for service connection for 
residuals of an injury of the right ring finger; however, the 
examiner's opinion required further clarification.  In this 
regard, the January 2002 VA examiner opined that the veteran 
did not have any residuals of a fracture of the right ring 
finger, yet his objective findings included two scars on the 
right ring finger and 12 degrees of ulnar deviation at the 
distal interphalangeal joint.  There was also tenderness on 
the tip of the finger to palpation as well as a slight 
irregular shape of the nail at the radial aspect of the right 
ring finger that was secondary to an old injury.  X-rays 
revealed a fracture involving the tuft of the 4th digit of 
the right ring finger.  The examiner also indicated that 
there were no records available for review.  

Therefore, the Board determined that a clarifying medical 
opinion is necessary for the purpose of determining the 
nature and etiology of any right ring finger symptomatology 
that may be present.

On remand, the veteran was examined in August 2005.  This 
examiner referred to a March 1987 injury to the right middle 
finger and noted that the veteran had current residuals.  The 
examiner indicated that the right ring finger was not injured 
and the notation to this finger on the examination sheet was 
in error.  However, in the VA report, the examiner noted that 
flexion of the distal interphalangeal joint of the right ring 
finger was limited to 45 degrees.  It is unclear as to 
whether this is again an error and actually is in reference 
to the right middle finger which was being examined at that 
time.  

In a March 2006 rating decision, the RO granted service 
connection for residuals of a right middle finger fracture 
and assigned a 10 percent rating.  

The Board notes that further development is again necessary.  
A review of the service medical records revealed TWO right 
hand injuries: one to the right ring finger and one to the 
right middle finger.  

In May 1982, the veteran reported that he had jammed his 
right ring finger while playing basketball.  His right ring 
finger was swollen.  There was full range of motion with 
tenderness on the extreme ends of motion.  He was noted to 
have a sprain.  X-rays were negative for a fracture.  

In March 1987, the veteran suffered a crush injury to his 
right middle finger when a hatch fell on it.  X-rays revealed 
a comminuted fracture of the terminal tuft.  A subsequent 
April 2001 Report of Medical History had a notation by an 
examiner which indicated that the veteran had suffered a 
fracture to the right middle finger with minimal soft tissue 
loss.

Therefore, the injury to the right middle finger has been 
service-connected and is not on appeal.  The matter of 
service connection for the right ring finger is still on 
appeal.  In the prior remand, the Board instructed that the 
examiner consider the etiology of any right ring finger 
disability.  However, the examiner only addressed the right 
middle finger as the examiner believed that the notation to 
the other finger was erroneous albeit there was reference to 
limitation of flexion of the right ring finger perhaps 
erroneously.  Accordingly, a new medical opinion must be 
obtained pursuant to Stegall v. West, 11 Vet. App. 268 (1998) 
(as a matter of law, a remand by the Board confers on the 
veteran the right to compliance with the remand orders).

Accordingly, this matter is REMANDED for the following 
actions:

1..  The veteran's claims folder should be 
referred to the January 2002 VA examiner or 
the August 2005 examiner, or if unavailable, 
to another suitably qualified VA examiner, 
for a clarifying opinion as to the nature and 
etiology of any residuals of a sprain of the 
right ring finger that may be present.  The 
claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  The March 1982 records of a 
right ring finger injury should specifically 
be addressed.  Any indicated tests, including 
X-rays if indicated, should be accomplished.  
The examiner is requested opine as to whether 
the veteran's current right ring finger 
symptomatology is at least as likely as not 
etiologically related to the symptomatology 
shown in his service medical records or is 
otherwise related to his military service.  A 
rationale for any opinion expressed should be 
provided.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).



